 1

 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11   MADIHA MINER,                                      No. 2:19-cv-01622-KJM-CKD PS
12                      Plaintiff,
13          v.                                          ORDER TO SHOW CAUSE
14   KINGS COUNTY HOUSING,
15                      Defendant.
16

17          On September 12, 2019, the court granted plaintiff’s application to proceed in forma

18   pauperis and dismissed plaintiff’s complaint with leave to amend. (ECF No. 6.) Plaintiff was

19   given 30 days to file a first amended complaint and cautioned that failure to timely comply with

20   the order would result in a recommendation that this action be dismissed. (Id.) The applicable

21   deadline has now passed, and the court’s records show that plaintiff failed to file either an

22   amended complaint or a notice of voluntary dismissal.1

23          The court has considered whether this action should be dismissed at this juncture.

24   However, in light of plaintiff’s pro se status, and the court’s desire to resolve the action on the

25   merits, the court first attempts lesser sanctions by issuing an order to show cause.

26   1
      Thus far, the court’s order has not been returned to the court as undeliverable. Nevertheless,
27   even if it had been, it is plaintiff’s duty to keep the court informed of her current address, and
     service of the court’s order at the address on record was effective absent the filing of a notice of
28   change of address. See Local Rule 182(f).
                                                          1
 1             Accordingly, IT IS HEREBY ORDERED that:

 2             1.       Within 14 days of the date of this order, plaintiff shall show cause in writing why

 3   this action should not be dismissed with prejudice pursuant to Federal Rule of Civil Procedure

 4   41(b) based on plaintiff’s failure to comply with the court’s order and failure to prosecute this

 5   case.

 6             2.       Within 14 days of the date of this order, plaintiff shall file a first amended

 7   complaint in compliance with the court’s September 12, 2019 order.

 8             3.       Failure to timely comply with the terms of this order will result in a

 9   recommendation that this action be dismissed with prejudice pursuant to Federal Rule of Civil

10   Procedure 41(b).

11             4.       The Clerk of Court shall serve a copy of the court’s September 12, 2019 order on

12   plaintiff along with this order.

13   Dated: October 21, 2019
                                                          _____________________________________
14
                                                          CAROLYN K. DELANEY
15                                                        UNITED STATES MAGISTRATE JUDGE

16

17

18   15 miner1622.osc

19

20
21

22

23

24

25

26
27

28
                                                           2
